Citation Nr: 0002028	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  96-09 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  

3.  Entitlement to a compensable disability evaluation for 
herpes simplex.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 15, 
1985, to July 14, 1989, and from January 29 to July 30, 1991.  

This appeal arises from a March 1995 rating action of the 
Newark, New Jersey, regional office (RO).  In addition to the 
issues listed on the title page of this decision, the denial 
of a claim of service connection for a post-traumatic stress 
disorder (PTSD) was appealed by the veteran.  However, 
service connection for PTSD was subsequently granted by a 
December 1996 rating action.  A notice of disagreement was 
received as to the 30 percent rating assigned for PTSD, and a 
statement of the case was issued in February 1998, but no 
substantive appeal was thereafter received from the veteran.  
38 C.F.R. §§ 20.200, 20.202 (1999).  Consequently, the only 
issues prepared for the Board's review are those listed 
above.  Id.  


FINDINGS OF FACT

1.  A timely notice of disagreement and substantive appeal 
were received following a March 1995 rating decision by which 
the RO denied a disability evaluation greater than 40 percent 
for service-connected lumbosacral strain and denied a total 
rating based on individual unemployability due to 
service-connected disability.  

2.  Thereafter, the veteran submitted a written withdrawal of 
the appeal of her rating claim for her service-connected 
lumbosacral strain and her claim for a total rating based on 
individual unemployability due to service-connected 
disability.  

3.  The symptoms of the veteran's service-connected herpes 
simplex do not require continuous treatment; however, given 
the frequency of recurrence, the symptoms may be viewed as 
moderately disabling.  


CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction to consider claims 
for a disability evaluation greater than 40 percent for 
service-connected lumbosacral strain and for a total rating 
based on individual unemployability due to service-connected 
disability.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (1999).  

2.  A compensable (10 percent) disability rating for 
service-connected herpes simplex is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.116, 
Diagnostic Code 7610 (1994); 38 C.F.R. §§ 4.7, 4.20, 4.116, 
Diagnostic Code 7610 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Lumbosacral Strain
and Total Rating Based on Individual Unemployability

An appellant may withdraw her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. 
§ 20.204.  When an appellant does so, the withdrawal 
effectively creates a situation in which an allegation of 
error of fact or law no longer exists.  Consequently, in such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is therefore appropriate.  
38 U.S.C.A. § 7105(d).  

In the present case, the RO, by a March 1995 rating action, 
denied claims of entitlement to a disability evaluation 
greater than 40 percent for service-connected lumbosacral 
strain and entitlement to a total rating based on individual 
unemployability due to service-connected disability.  In the 
same month, the RO notified the veteran of these denials.  In 
May 1995, the RO received from the veteran's representative a 
notice of disagreement with the denials.  Subsequently, in 
February 1996, the RO furnished the veteran with a statement 
of the case regarding, in pertinent part, these rating 
claims.  Later in the same month, the veteran submitted a 
substantive appeal.  

In a statement dated and received at the RO in November 1999, 
the veteran specifically stated that she wished to withdraw 
her appeal for an increased evaluation for service-connected 
lumbosacral strain and entitlement to individual 
unemployability.  38 C.F.R. § 20.204.  Given the clear 
message of the veteran's November 1999 statement, the Board 
concludes that further action with regard to her appeal of 
these two claims is not appropriate.  38 U.S.C.A. § 7105(d).  

Increased Rating for 
Service-Connected Herpes Simplex

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

At a VA examination conducted in September 1989, the veteran 
stated that four years earlier she had contracted genital 
herpes which was not discovered until approximately four to 
seven months later.  A pelvic examination was not done.  At a 
dermatological evaluation, the veteran asserted that she 
developed herpes after being raped while in the military, and 
that her last outbreak had occurred three weeks prior to the 
examination.  A physical examination was deferred because the 
veteran had reported that she had no symptoms or lesions at 
that time.  

In a September 1993 statement, the veteran's representative, 
on behalf of the veteran, pointed out that her 
service-connected herpes was treated by topical ointment at 
the outpatient clinic at the Lyons VA Medical Center (VAMC) 
over the previous four months.  In the notice of disagreement 
which was received at the RO in May 1995, the veteran's 
representative asserted that the evidence of record indicates 
that the veteran has had recurrent infections of her herpes 
which were easily activated by emotional stress.  

At a personal hearing conducted before a hearing officer at 
the RO in April 1996, the veteran testified that her herpes 
was active about "every other month" (which equates to 
approximately seven times a year), active lesions lasting 
approximately two weeks.  Her last episode of herpes occurred 
in January 1996.  T. at 18-20.  The veteran also testified 
that stress activates her herpes.  T. at 18.  Additionally, 
the veteran explained that she had received treatment for 
herpes at the VAMC on occasion, that she believed that she 
was treated for this condition at the Lyons VAMC two years 
prior to the hearing, and that she did not "really go to the 
doctor about it."  T. at 18.  Although the veteran initially 
stated that her treatment consisted of reducing stress and 
using ointments, she also testified that, despite being 
advised that there was certain medication that she could take 
on a consistent basis, she declined to do so because she felt 
that it was not necessary.  T. at 18.  Furthermore, she 
stated that she had not taken medication in a long time and 
that she normally did not use any creams.  T. at 18-20.  

A VA outpatient treatment record dated in June 1992 indicates 
that the veteran had a history of chronic intermittent 
episodes of genital herpes.  Another VA outpatient treatment 
report dated approximately one-and-a-half weeks later shows 
that the veteran had a history of genital herpes with 
recurrences.  In July 1993, the veteran was afforded a VA 
examination for vocational rehabilitation purposes, at which 
time she reported having a history of a herpes infection.  
She also explained that she used topical medication as 
needed.  Examination showed no active herpes lesions.  

In April 1993, the veteran sought treatment for active 
herpes.  She was treated with vaginal and topical creams.  
Results of a pap smear completed in June 1993 provided 
interpretations of inflammatory smears with cytolocysis and 
lacto-bacillus.  The veteran was instructed to return to the 
gynecology clinic in six months for a repeat pap smear.  

At a VA gynecological examination conducted in January 1994, 
the veteran reported that her herpes was not active at that 
time.  At a VA general medical examination conducted in 
December 1995, the veteran gave a history of genital herpes 
with recurrence of symptoms every three months since service, 
but she denied having any active skin lesions at the time of 
the evaluation.  Physical examination confirmed the absence 
of active genital skin lesions.  Two weeks later, the veteran 
underwent a VA spine examination by the same examiner who had 
conducted the VA general medical evaluation.  A physical 
examination completed at the VA spine evaluation demonstrated 
that the veteran had no active genital skin lesions.  

At a VA skin examination, the veteran reported that, although 
her genital herpes had previously occurred about twice a 
year, since 1992 it occurred approximately six to eight times 
a year.  The veteran associated her herpes eruptions with 
"the amount of stress she is getting."  Additionally, the 
veteran explained that, once the sores occur, they last 
approximately two weeks at a time and that her therapy 
consisted of Acyclovir cream.  Physical examination showed no 
lesions.  The examiner diagnosed recurrent herpes simplex.  

In November 1998, the veteran was afforded a VA examination, 
at which time she described itchy and stinging feelings upon 
urination (during active episodes of this condition).  She 
also explained that her herpes recurred "about every six to 
eight weeks" and lasted "about two weeks for the first 
three to four years and then about one week duration."  She 
noted that treatment consisted of topical Acyclovir and that 
her last outbreak occurred ten days prior to the examination.  
Physical 

examination demonstrated no active lesions at that time.  The 
examiner diagnosed recurrent herpes simplex of the genitalia.  

The veteran's service-connected herpes simplex was previously 
evaluated by analogy to vulvovaginitis under rating criteria 
that were in effect at the time of the March 1995 rating 
decision.  See 38 C.F.R. §§ 4.20, 4.116, Diagnostic Code 7610 
(1994).  Under these rating criteria, a noncompensable rating 
was assignable for mild disability, a 10 percent rating for 
moderate disability, and a 30 percent rating for severe 
disability, as chronic residuals of infections, burns, 
chemicals, foreign bodies, etc.  Id.  

The rating criteria for Diagnostic Code 7610 were changed 
effective from May 22, 1995.  60 Fed. Reg. 19,851 (1995); 
38 C.F.R. § 4.116 (1999).  Under the new criteria, symptoms 
which do not require continuous treatment are evaluated as 
noncompensably disabling.  Id.  Evidence that such a disease, 
injury, or adhesion requires continuous treatment will result 
in the assignment of a 10 percent disability rating.  Id.  
Evidence that such a disease, injury, or adhesion is not 
controlled by continuous treatment warrants the assignment of 
a 30 percent disability evaluation.  Id.  

Since the Board must consider both sets of rating criteria, 
and apply the criteria which most benefit the veteran, see 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Board will 
consider the old rating criteria first.  

Under criteria in effect when the RO addressed the veteran's 
claim for an increased rating in March 1995, a 10 percent 
rating was warranted for moderate disability.  The Board 
finds that, with resolution of reasonable doubt in the 
veteran's favor, and application of 38 C.F.R. § 4.7, a 10 
percent rating is warranted.  Although the veteran has not 
taken medication continuously, primarily because she felt it 
was not needed, her medical history is such that it may be 
said that she has regularly recurring bouts of herpes 
outbreaks.  This occurs as often as every six to eight weeks 
and lasts about a week each time.  With such recurrences, the 
Board finds 

that her disability is more than mildly disabling.  
Consequently, her repeated problems are best approximated by 
the criteria for a 10 percent rating under the old criteria, 
namely, moderate disability.  

As noted above, a 30 percent rating is assignable for severe 
disability.  The Board finds that the veteran's impairment is 
not severe for several reasons.  First of all, the veteran 
does not undertake continuous treatment to control her 
herpes.  She has acknowledged that the problem is not so 
severe as to require more than symptomatic treatment as 
needed.  Secondly, it does not appear that she experiences 
recurrences so frequently as to require a characterization of 
more than moderate disability.  Indeed, by her own testimony 
and a review of the clinical records, it appears that she 
rarely needs to seek medical care for an outbreak of herpes.  
It normally is a problem she treats without medical guidance.  
This sort of information suggests no more than moderate 
disability.  Consequently, the Board concludes that no more 
than a 10 percent rating is warranted under the old rating 
criteria.  

Turning to the criteria in effect since May 22, 1995, the 
Board notes that a rating higher than 30 percent is warranted 
only when symptoms are not controlled by continuous 
treatment.  38 C.F.R. § 4.116 (1999).  As noted above, the 
veteran does not require continuous treatment to control 
herpes.  Her treatment consists of symptomatic treatment only 
at the time of an outbreak.  In other words, there is no 
suggestion that continuous treatment would not control her 
symptoms.  Absent such evidence, a rating greater than 10 
percent is not warranted under the new criteria.  Id.  As a 
result, the Board finds that a 10 percent rating is warranted 
under the old criteria but no higher under either the old or 
new.  

ORDER

The appeal of the denial of entitlement to a disability 
evaluation greater than 40 percent for service-connected 
lumbosacral strain and the denial of entitlement to a total 
rating based on individual unemployability due to 
service-connected disability is dismissed.  

A compensable (10 percent) rating for service-connected 
herpes simplex is granted, subject to the laws and 
regulations governing the award of disability benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

